ACCEPTED
                                                                              06-15-00154-CR
                                                                   SIXTH COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                        11/18/2015 3:21:34 PM
                                                                             DEBBIE AUTREY
                                                                                       CLERK

                          No. 06-15-000154-CV

                      IN THE COURT OF APPEALS
                                                             FILED IN
                                                      6th COURT OF APPEALS
                               FOR THE                  TEXARKANA, TEXAS
                                                      11/18/2015 3:21:34 PM
                  SIXTH JUDICIAL DISTRICT OF TEXAS         DEBBIE AUTREY
                                                               Clerk



                   ARTIS LADELL WILLIAMS, Appellant

                                 VS.

                    THE STATE OF TEXAS, Appellee



              APPEALED FROM THE 71ST DISTRICT COURT

                      HARRISON COUNTY, TEXAS

                          CAUSE NO. 15-0053X




MOTION FOR EXTENSION OF TIME TO FILE BRIEF FOR THE STATE OF TEXAS



                                       COKE SOLOMON
                                       CRIMINAL DISTRICT ATTORNEY
                                       HARRISON COUNTY, TEXAS
                                       P.O. BOX 776
                                       MARSHALL, TEXAS 75671
                                       (903) 935-4840

                    BY:   LAURA M. CARPENTER
                          ASSISTANT CRIMINAL DISTRICT ATTORNEY
                          BAR #08618050
                          laurac@co.harrison.tx.us
                          ATTORNEY FOR APPELLEE
                          THE STATE OF TEXAS
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW THE STATE OF TEXAS, Appellee herein, and pursuant to Rule

10.5 (b), TEX.R.APP.PROC., and pursuant to the extension policies of this Court,

makes this request to extend filing the brief in this cause and would show as follows:



                                          I.

       The deadline for filing Appellee’s brief is November 18, 2105.



                                          II.

       Appellee requests an addition seven (7) days in which to complete the brief.



                                          III.

       Appellee’s brief was almost completed for submission on November 17, 2015,

when the courthouse and surrounding areas in Marshall experienced a significant power

outage. After the power was restored, the files for Appellee’s brief and research were

compromised to the point of needing additional time to reconstruct the brief.



                                          III.

       With a grant of an additional seven (7) days Appellee will be able to have the

brief rewritten and submitted to the Court.


                                                 2
                                           IV.



       There has previously been no motion filed for extension of time, or grants of time

extended to Appellee, for the filing of Appellee’s brief.



       WHEREFORE, PREMISES CONSIDERED, THE STATE OF TEXAS, Appellee,

respectfully requests that this Honorable Court of Appeals will, upon reviewing this

Motion, grant the extension of time for filing Appellee’s brief as requested herein, and

for such other relief to which Appellee may be entitled.

       .

                                                            Respectfully Submitted
                                                            Coke Solomon
                                                            Criminal District Attorney
                                                            Harrison County, Texas



                                                     By:    /s/___Laura M. Carpenter
                                                            Laura M. Carpenter,
                                                            Assistant District Attorney
                                                            Bar Card #08618050



                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellee’s Brief has
been faxed to the attorney for Appellant, Ebb Mobley, this 18th day of November, 2015.
At 903-753-8289.


                                                            /s/___Laura M. Carpenter



                                                 3